DETAILED ACTION
	Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-9, drawn to a method of preparing a bioactive scaffold (i.e. process specially adapted for the manufacture of said product).
Group 2, claim(s) 10, drawn to a bioactive scaffold (i.e. product).
Group 3, claim(s) 11-12, drawn to a method for treating or repairing tendon defects in a subject comprising administering a bioactive scaffold according to claim 10 (process of use of said product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a decellularized tendon sheet scaffold or slice scaffold with added ECM materials (e.g. stem cells, see Specification at paragraph [15]), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Barrett et al., (WO/2016/044461; see PTO-892).  Barrett teaches production of decellularized tendon scaffolds (DTSs) that were sectioned into ribbons having a thickness of 400 mm (page 51, lines 17-25). The DTSs were then seeded with MSCs (mesenchymal stem cells) (page 52, lines 8-18).

Species Election
This application contains claims directed to more than one species of the generic invention (i.e. method of preparing a bioactive scaffold). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of preparing the decellularized tendon scaffold (claims 2 and 3) and the species of adding ECM materials (claims 4 and 6-9) are as follows:
(A) Species of preparing the decellularized tendon scaffold:
 (1) a method of preparing a bioactive scaffold, wherein the tendon tissue is compressed along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet (claim 2); and
(2) a method of preparing a bioactive scaffold, wherein the tendon tissue from the freeze-thaw cycles is frozen-sectioned longitudinally into slices of 300-900 µm thick (claim 3).

(B) Species of adding ECM material:
(3) a method of preparing a bioactive scaffold, wherein a decellularized tendon gel is prepared and pasted onto the decellularized tendon sheet scaffold or slice scaffold (claim 4); and
(4) a method of preparing a bioactive scaffold, wherein tendon cells or stem cells are cultured on the decellularized tendon sheet scaffold or slice scaffold to form a cell-scaffold composite; and decellularizing the cell-scaffold composite after the cultured cells form a dense cell sheet (claims 6-9).

If Applicant elects the Group 1 Invention (claims 1-9), Applicant is required, in reply to this action, to elect a single method species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species for each of:
preparing the decellularized tendon scaffold (claim 2 or 3); and
 adding ECM material (claim 4 or 6-9). 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different method species each have unique features and thus do not share the same or corresponding technical feature.  Species (1) of preparing the decellularized tendon scaffold requires tendon tissue is compressed along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, which is not required by Species (2).  Species (2) of preparing the decellularized tendon scaffold requires frozen-sectioning longitudinally of the tendon tissue from the freeze-thaw cycles to produce slices that are 300-900 µm thick, which is not required by Species (1).  Therefore, unity of invention is lacking between the species a priori.  
Likewise, Species (3) of adding ECM material requires preparing a tendon gel and pasting onto the decellularized tendon sheet scaffold or slice scaffold, which is not required of Species (4) of adding ECM material.  Species (4) of adding ECM material requires tendon cells or stem cells are cultured on the decellularized tendon sheet scaffold or slice scaffold to form a cell-scaffold composite; and decellularizing the cell-
Therefore, unity of invention is lacking between the species a priori.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVELYN Y PYLA/             Examiner, Art Unit 1633